Citation Nr: 0305568	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lower back 
disability.

(The issue of entitlement to service connection for lower 
back disability under a merits analysis will be the subject 
of a subsequent Board decision.) 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1951 to 
March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 2001, a statement of the case was issued in June 
2001, and a substantive appeal was received in July 2001.  He 
testified at a Board hearing at the RO in October 2002.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for lower back 
disability pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.	By rating decision in August 1999, the RO denied an 
application to reopen the 
veteran's claim for entitlement to lower back disability;  
the veteran did not file a notice of disagreement.

2.	Evidence received since the August 1999 rating decision is 
so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for lower back 
disability.


CONCLUSIONS OF LAW

1.	The August 1999 rating decision which denied entitlement 
to service 
connection for lower back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.	New and material evidence has been received since the 
August 1999 rating 
decision, and the claim of entitlement to service connection 
for lower back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying contention is that he currently 
suffers from a lower back disability which is related to an 
inservice injury.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A June 1998 rating decision denied service connection for low 
back disability, described by the RO spondylosis of L4-5.  
The veteran appealed to the Board, but the Board denied the 
appeal in a March 1999 decision.  Decisions of the Board are 
final.  38 U.S.C.A. §§ 7103, 7104.  However, a claim which is 
the subject of a prior final denial may be reopened and the 
prior disposition reviewed if certain requirements are met.  
38 U.S.C.A. § 5108.

The veteran subsequently sought to reopen his claim, but an 
August 1999 rating decision denied that request on the basis 
that there was no new and material evidence demonstrating 
that the veteran's current lower back condition was related 
to the spondylolysis noted in service.  The veteran was 
notified of the August 1999 rating determination and informed 
of appellate rights and procedures that same month.  The 
veteran subsequently submitted written communications which 
were received in December 1999, March 2000, and July 2000.  
These communications variously asked that the claim be 
reopened and asked for copies of medical records.  However, 
there was no indication in any of these communications that 
the veteran wished to seek appellate review of the August 
1999 rating decision.  The Board therefore finds that a 
notice of disagreement was not received to initiate an appeal 
from the August 1999 rating decision.  See 38 C.F.R. 
§ 20.201.  The August 1999 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c). 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In the August 1999 rating decision, the veteran's claim was 
denied on the basis that the evidence of record did not show 
that the veteran's current lower back disability was related 
to his spondylolysis noted in service.  However, evidence 
received since the August 1999 rating decision includes a 
private medical statement from the veteran's treating 
physician, Dr. Refvem, dated June 2000.  According to Dr. 
Refvem, after reviewing the service medical record, he opines 
that it is as likely as not that the veteran's chronic 
arthritis of the lumbar spine, spondylolysis L-4 and L-5, and 
osteoarthritis in lower lumbar are related to his military 
service.  This evidence clearly goes to the basis for the 
August 1999 denial.  As such, the evidence received since the 
August 1999 rating decision is new and material, and the 
veteran's claim of entitlement to service connection for 
lower back disability has been reopened.  

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that an April 2001 letter notified the 
veteran of the types of evidence necessary to substantiate 
his claim as well as the responsibilities of VA and the 
veteran in obtaining such evidence.  As noted in the 
introduction, the Board will now undertake development of the 
evidence before addressing entitlement to service connection 
for lower back disability under a merits analysis.  Such 
development will ensure compliance with the assistance 
provisions of VCAA.


ORDER

The veteran's claim of entitlement to service connection for 
lower back disability has been reopened.  To this extent, the 
appeal is granted.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

